Case 8:20-cr-00127-MWF Document 62-1 Filed 10/26/20 Page 1 of 3 Page ID #:498




                            EXHIBIT A
     Case 8:20-cr-00127-MWF Document 62-1 Filed 10/26/20 Page 2 of 3 Page ID #:499



 1                          DECLARATION OF GEORGE E. PENCE

 2         I, GEORGE E. PENCE, declare as follows:

 3         1.    I am an Assistant United States Attorney and responsible

 4   for the government’s prosecution of United States v. Guan Lei, CR 20-

 5   127-MWF.    I submit this declaration in support of both the

 6   government’s Ex Parte Application (1) for Continuance of Trial Date,

 7   (2) for Findings of Excludable Time Pursuant to Speedy Trial Act, and

 8   (3) to Set Hearing Date.      I have knowledge of the facts set forth

 9   herein and could and would testify to those facts fully and

10   truthfully if called and sworn as a witness.

11         2.    I have participated in several telephone conversations and

12   met in person with Deputy Federal Public Defender (“DFPD”) Michal

13   Schachter, counsel for defendant GUAN LEI, to discuss issues ranging

14   from discovery, to the potential resolution of this case, to the

15   looming trial date of November 17, 2020.

16         3.    No later than October 16, 2020, I requested that DFPD

17   Schachter inform the government as to GUAN’s position concerning a

18   stipulated continuance of the trial date.         He informed me that, due

19   to quarantine conditions present at the Metropolitan Detention

20   Center, where GUAN is incarcerated, he would not be able to able to

21   confer with GUAN concerning that issue until October 22, 2020.

22         4.    Having received no response from DFPD Schachter as to

23   GUAN’s position with respect to a stipulated continuance of the trial

24   date, on October 23, 2020, my colleague, AUSA William Rollins again

25   requested that DFPD Schachter provide GUAN’s position on that issue

26   and, if GUAN were not inclined to so stipulate, GUAN’s position on

27   the government’s proposal to file an ex parte application to continue

28   the trial date until March 2021.
     Case 8:20-cr-00127-MWF Document 62-1 Filed 10/26/20 Page 3 of 3 Page ID #:500



 1         5.    On October 26, 2020, the parties met and conferred with

 2   respect to a trial continuance and were unable to resolve their

 3   differences.    Based on this conversation, the government understands

 4   that GUAN opposes the government’s Ex Parte Application

 5   (1) for Continuance of Trial Date, (2) for Findings of Excludable

 6   Time Pursuant to Speedy Trial Act, and (3) to Set Hearing Date.

 7         I declare under penalty of perjury under the laws of the United

 8   States of America that the foregoing is true and correct and that

 9   this declaration is executed at Los Angeles, California, on

10   October 26, 2020.

11

12

13                                               GEORGE E. PENCE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
